— Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered January 6, 2004 in consolidated wrongful death actions. The order denied plaintiffs motion seeking leave to reargue or renew.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs for reasons stated at Supreme Court. Present — Hurlbutt, J.P., Smith, Pine, Lawton and Hayes, JJ.